      Case 7:20-cv-00134 Document 1 Filed on 05/27/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

LUCILA LEAL                                  §
                                             §
VS.                                          §
                                             §      CIVIL ACTION NO. ________________
LA JOYA INDEPENDENT                          §
SCHOOL DISTRICT                              §

                         DEFENDANT’S NOTICE OF REMOVAL

       Defendant files this notice of removal under 28 U.S.C. §1446(a).

                                     A. INTRODUCTION

       1.      Plaintiff is Lucila Leal; Defendant is La Joya Independent School District.

       2.      On April 24, 2020, Plaintiff sued Defendant for disability discrimination in

violation of Chapter 21 of the Texas Labor Code, the Americans with Disabilities Act of 1990

(“ADA”) and the Age Discrimination in Employment Act of 1976 (“ADEA”). Indeed, Plaintiff’s

Original Petition alleges that Defendant’s termination of her employment was “motivated” by

“unlawful age discrimination in violation” of the above-referenced federal laws. See Plaintiff’s

Original Petition at p. 3. Plaintiff’s lawsuit was assigned cause number CL-20-1941-G, filed of

record in County Court at Law No. 7, Hidalgo County, Texas.

       3.      Defendant was served with the suit on May 12, 2020. Defendant files this notice

of removal within the 30-day time period required by 28 U.S.C. §1446(b). Bd. of Regents of

Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007).

                                  B. BASIS FOR REMOVAL

       4.      Removal is proper because Plaintiff’s suit involves a federal question. 28 U.S.C.

§§1331, 1441(a); Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312

(2005); Broder v. Cablevision Sys. Corp., 418 F.3d 187, 194 (2d Cir. 2005); Peters v. Union Pac.
      Case 7:20-cv-00134 Document 1 Filed on 05/27/20 in TXSD Page 2 of 3



R.R., 80 F.3d 257, 260 (8th Cir. 1996). Specifically, Plaintiff asserts purported violations of the

ADA and the ADEA.

       5.      Copies of all pleadings, process, orders, and other filings in the state-court suit are

attached to this notice as required by 28 U.S.C. §1446(a). See Exhibit A.

       6.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       7.      Defendant will promptly file a copy of this Notice of Removal with the clerk of

the state court where the suit has been pending

                                       C. JURY DEMAND

       8.      Plaintiff did demand a jury in the state-court suit

                                        D. CONCLUSION

       9.      For these reasons, defendant asks the Court to remove the suit to the U.S. District

Court for the Southern District of Texas, McAllen Division.

                                               Respectfully submitted,

                                               SCHULMAN, LOPEZ,
                                               HOFFER & ADELSTEIN, LLP


                                               /s/ Ricardo R. Lopez
                                               Ricardo R. Lopez, Attorney-in-Charge
                                               State Bar No. 24013059 / SDTX ID No. 24529
                                               Email: rlopez@slh-law.com
                                               Joseph E. Hoffer
                                               State Bar No. 24049462 / SDTX ID No. 2006911
                                               Email: jhoffer@slh-law.com
                                               845 Proton Road
                                               San Antonio, Texas 78258
                                               Telephone:     210-538-5385
                                               Facsimile:     210-538-5384

                                               ATTORNEYS FOR DEFENDANT



                                                  2
      Case 7:20-cv-00134 Document 1 Filed on 05/27/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of May 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following:


       Mauro F. Ruiz, Ruiz Law Firm, PLLC, 118 W. Pecan Blvd., McAllen, Texas 78501;
       Email: mruiz@mruizlaw.com and admin@mruizlaw.com; Attorney for Plaintiff.




                                           /s/ Ricardo R. Lopez
                                           Attorney for Defendant




                                              3
